           Case 8:21-cv-00768-JVS-KES Document 25-8 Filed 06/21/21 Page 1 of 3 Page ID #:267


            1    THEANE EVANGELIS, SBN 243570
                 MICHAEL H. DORE, SBN 227442
            2    Gibson, Dunn & Crutcher LLP
                 333 South Grand Avenue
            3    Los Angeles, CA 90071-3197
                 Telephone: 213.229.7000
            4    Facsimile: 213.229.7520
            5
                 KRISTIN A. LINSLEY, SBN 154148
            6    Gibson, Dunn & Crutcher LLP
                 555 Mission Street, Suite 3000
            7    San Francisco, CA 94105-0921
                 Telephone: 415.393.8200
            8    Facsimile: 415.393.8306
            9    Attorneys for Defendant Reddit, Inc.
          10
          11                            UNITED STATES DISTRICT COURT
          12                          CENTRAL DISTRICT OF CALIFORNIA
          13                                                 CASE NO. 8:21-CV-00768-JVS-KES
                 JANE DOE on behalf of herself and all
          14     others similarly situated,
                                                             DECLARATION OF THEANE
          15                        Plaintiff,
                                                             EVANGELIS IN SUPPORT OF
          16           v.                                    DEFENDANT REDDIT, INC.’S
                                                             REQUEST FOR JUDICIAL NOTICE
          17     REDDIT, INC.,
                                    Defendant.              Before: Hon. James V. Selna
          18
                                                            Hearing: July 19, 2021
          19                                                Time: 1:30 p.m.
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP     DECLARATION OF THEANE EVANGELIS IN SUPPORT OF DEFENDANT REDDIT, INC.’S REQUEST FOR
                 JUDICIAL NOTICE                                           CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25-8 Filed 06/21/21 Page 2 of 3 Page ID #:268


            1                        DECLARATION OF THEANE EVANGELIS
            2             I, Theane Evangelis, hereby declare and state:
            3        1.       I am an attorney duly licensed to practice law before this Court and all
            4     courts of the State of California. I am a partner with the law firm of Gibson, Dunn &
            5     Crutcher LLP and counsel of record for Defendant Reddit, Inc. in the above-captioned
            6     action.
            7        2.       I have personal knowledge of the facts stated herein and, if called and
            8     sworn as a witness, I could and would testify competently with respect thereto.
            9        3.       Attached here to as Exhibit A are true and correct copies of a Joint
          10      Discovery Letter and resulting “Civil Conference Minute Order” in Gonzalez v.
          11      Twitter, Inc., No. 4:16-cv-03282-DMR (N.D. Cal.), as downloaded from the CM/ECF
          12      system of the Northern District of California on June 21, 2021.
          13         4.       Attached here to as Exhibit B are true and correct copies of a “Joint
          14      Statement Regarding Defendant’s Request for Stay of Discovery Pending Resolution
          15      of Defendant’s Motion to Dismiss” and resulting “Order Staying Discovery and
          16      Continuing Case Management Conference” in Fields v. Twitter, Inc., No. 3:16-cv-
          17      00213-WHO (N.D. Cal.), as downloaded from the CM/ECF system of the Northern
          18      District of California on June 21, 2021.
          19         5.       Attached here to as Exhibit C is a true and correct copy of the docket page
          20      of Noah v. AOL Time Warner, Inc., No. 02-CV-1316 (E.D. Va.), including a minute
          21      order staying discovery “pending disposition of the motion to dismiss,” Dkt. 31, as
          22      downloaded from the CM/ECF system of the Eastern District of Virginia on June 21,
          23      2021.
          24         6.       Attached here to as Exhibit D are true and correct copies of a
          25      “Memorandum of Defendant America Online, Inc. in Support of Its Request for a Stay
          26      of Discovery” and the docket page of Blumenthal v. Drudge, No. 97-CV-01968
          27      (D.D.C.), including a Scheduling Order staying all discovery pending resolution of
          28
                                                             -2-
Gibson, Dunn &
                 DECLARATION OF THEANE EVANGELIS IN SUPPORT OF DEFENDANT REDDIT, INC.’S REQUEST
Crutcher LLP     FOR JUDICIAL NOTICE                                  CASE NO. 8:21-CV-00768-JVS-KES
           Case 8:21-cv-00768-JVS-KES Document 25-8 Filed 06/21/21 Page 3 of 3 Page ID #:269


            1     “dispositive motions,” Dkt. 17, as downloaded from the CM/ECF system of the
            2     District of District of Columbia on June 21, 2021.
            3        I declare under penalty of perjury of the laws of the United States that the foregoing
            4     is true and correct and that this Declaration was executed on June 21, 2021 at Los
            5     Angeles, California.
            6
            7                                            By: /s/ Theane Evangelis
            8                                                Theane Evangelis
            9
          10
          11
          12
          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                           -3-
Gibson, Dunn &
                 DECLARATION OF THEANE EVANGELIS IN SUPPORT OF DEFENDANT REDDIT, INC.’S REQUEST
Crutcher LLP     FOR JUDICIAL NOTICE                                  CASE NO. 8:21-CV-00768-JVS-KES
